



EXHIBIT 10.6


Dept. of Origin: Human Resources
Originally Adopted: January 1, 2015






Performance-Based Annual Incentive Plan Summary


Blue Hills Bank will provide an annual cash incentive award for all employees of
the Bank through the use of a Performance-Based Annual Incentive Plan.


Objective and Purpose:
Blue Hills Bank believes in pay for performance and is committed to a
performance-based culture by rewarding employees for the achievement of annual
performance goals. The plan is designed to not only reward performance but also
drive the overall success of the Company.
Effective Date:
The Plan is effective January 1, 2015.
Plan Year/Performance Period:
The Plan operates on a calendar year basis (January 1st to December 31st).
Participation/Eligibility:
All regular employees (excluding temporary and casual labor employees) of the
Bank will be eligible to participate.
Additional eligibility requirements are:
•
All employees must be in good standing with the Bank, meaning that employees
must (a) not be on a performance improvement plan at any time during the Plan
Year; (b) have had an overall “Meets Expectations” or higher rating on the
annual performance evaluation performed during the Plan Year, and (3) have
complied with all Bank policies and conduct during the Plan Period.

•
New employees must be employed by September 30th in a given plan year to be
eligible for an award.

•
Employees hired after September 30th must wait until the next fiscal year to be
eligible to participate.

•
Employees hired before September 30th who works a partial year will receive
pro-rated award.

•
Eligible employees who terminate employment due to disability or death can
receive a partial award for the year, even if they are not employed as of the
award payout date.

•
Employees who terminate employment for reasons other than those noted above,
shall not be entitled to an award as employees must be employed as of the award
payout date.












--------------------------------------------------------------------------------









Performance Objectives:
The plan will provide annual incentive awards to Plan participants based on
overall Company and Department and/or Individual performance objectives. The
performance objectives are determined by using the Company’s performance
history, peer data, market data, and management’s judgment of what reasonable
levels can be reached based on previous experience. Once the targeted
performance is established, the minimum and maximum payout levels are also
determined. The specific performance criteria for each Plan participant will be
determined by management and communicated via an online performance management
system. This system clearly define the performance objectives at minimum,
target, and maximum levels and will define the potential award opportunity for
the Plan participants.
Company Performance - The overall Company performance will be based on the
Company’s overall success as measured by criteria determined by the Board and
CEO. The percentage of payout for overall Company performance will be allocated
based on the specific weighting of the Company goal, the participants’ grade
level and the actual performance compared to the pre-determined minimum, target,
and maximum performance levels.
Department or Individual performance - Plan participants will also have a
portion of their annual incentive award based on a combination of department
and/or individual performance criteria. The specific performance criteria used
and the weighting of each criterion for the overall incentive award will vary
based on job grade.
Incentive Award Payout Levels:
The Plan design incorporates a tiered approach with annual awards that are
linked to the achievement of pre-defined performance goals. The tiers
differentiate Plan participants by level responsibility. The incentive ranges
(as percent of salary) are designed to provide market competitive payouts for
the achievement of minimum, target and maximum performance goals. The table
below provides the basic Plan design. For nonexempt employees (i.e. Tier IV
employees), bonuses will be paid as a percentage of base salary and of any
overtime pay earned on that salary.


Tier
Grade
Bonus as % of Salary
Goal Weighting
 
 
Threshold Target Max
Company/Dept Individual
I
22+
20% 40% 60%
100%
II
20-21
15% 30% 45%
75% 25%
III
16-19
10% 20% 30%
75% 25%
IV
14-15
7.5% 15% 22.5%
60% 40%
V
10-13
6% 12% 18%
50% 50%
VI
2-9
3% 5% 7%
25% 75%



Threshold: The minimum level of performance needed to begin to be eligible to
receive an incentive award.
Target Performance: The budgeted or expected level of performance during the
performance period.
Maximum Performance: The level of performance which would be exceptional or
significantly beyond the expected.





--------------------------------------------------------------------------------





Payout Frequency: Awards under this Plan will be paid on an annual basis, no
later than March 15 following the end of the Plan Year.


Discretion:
Awards will be fair and based primarily on objective measures. However, if an
extraordinary event takes place, the Board of directors has discretion to modify
incentive awards.


Claw-back Provision:
If the Compensation Committee determines that a participant received a payout
that was based on materially inaccurate financial statements, reviews, gains or
any other materially inaccurate criteria used in determining or setting such an
award, then the Compensation Committee shall determine the amount of any such
payout that was paid as a result of inaccurate information and send the
participant a notice of recovery specifying the overpayment amount.


Amendments and Plan Termination:
The Company has developed the Plan on the basis of existing business, market and
economic conditions, current services, and staff assignments. If substantial
changes occur that affect these conditions, the Company may add to, amend,
modify or discontinue any of the terms of conditions of the Plan at any time
with approval from the Board of Directors. The Board of Directors may, at its
sole discretion, terminate, change or amend any of the Plan as it deems
appropriate.
Plan Funding:
The monies available to make payouts under the Plan are not set aside in any
trust or similar mechanism. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an award under the Plan, nothing contained in the Plan
shall give the Participant any rights that are greater than those of a general
creditor of the Company and any affiliate. The Plan is not intended to be
subject to ERISA.
Section 409A:
The Plan is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code, and shall be interpreted in a manner consistent with that
intention. Notwithstanding anything to the contrary contain in this Plan, no
particular tax result for any Participant with respect to any income recognized
by such Participant in connection with an award granted hereunder is guaranteed,
and Participants will be responsible for any federal, state, local, and
employment taxes, interest, and penalties imposed in connection with any award
granted hereunder, including any such taxes, interest, and penalties occurring
under or as a result of Section 409A.
No Guarantee of Employment:
Participation in this Plan does not constitute a guarantee or contract of
employment with Blue Hills Bank. Such participation shall in no way interfere
with any rights of the Company to determine the duration of a Participant’s
employment or the terms and conditions of such employment.
This Plan does not alter the Participant’s at-will employment relationship. Both
the Participant and Blue Hills Bank are free to terminate the employment
relationship at any time and for any reason.





--------------------------------------------------------------------------------












